Citation Nr: 1310308	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  11-14 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, claimed as severe allergies.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for onychomycosis, claimed as foot fungus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hypercholesterolemia, claimed as high cholesterol.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969, which included a tour of duty in the Republic of Vietnam from November 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In October 2012, the Veteran presented testimony relevant to the appeal before the undersigned Veterans Law Judge at a hearing held in Roanoke, Virginia.  A transcript of the hearing is of record.  During the October 2012 Board hearing, the undersigned asked questions to help direct the Veteran's testimony and advised the Veteran of the general elements needed to substantiate a claim for service connection, as well as the specific evidence needed to help substantiate each of the claims on appeal.  The undersigned also informed the Veteran that hypercholesterolemia is a clinical finding, and generally not a disability.  

The Board recognizes that the RO has separately adjudicated the Veteran's claims for service connection of PTSD and depression during the course of the appeal; however, the U.S. Court of Appeals for Veterans Claims (Court) held, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Therefore, in consideration of the Clemons case and in the interest of efficiency, the Board has combined the claims and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, as reflected on the first page of this decision.  

Although the Veteran was previously represented by the American Legion during the appeal, he submitted a VA Form 21-22 appointing Virginia Department of Veterans Services as his accredited representative in February 2012, thereby revoking the power of attorney for American Legion.   

The issues of entitlement to service connection for allergic rhinitis and an acquired psychiatric disorder, to include PTSD and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from November 1968 to August 1969, so is presumed to have been exposed to herbicides during service.
  
2.  There was no relevant injury or disease or symptoms of onychomycosis manifested during service. 

3.  The Veteran's onychomycosis first manifested many years after service and was not causally or etiologically related to service.  

4.  There was neither vascular injury or disease nor symptoms of hypertension manifested during service.

5.  Symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

6.  The Veteran's current hypertension first manifested many years after service and is not causally or etiologically related to service.

7.  Hypercholesterolemia is a laboratory finding which reflects elevated cholesterol; it is not a disease for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Onychomycosis was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  Hypertension was not incurred in active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

3.  Hypercholesterolemia is not a disability for which compensation may be granted and, as such, service connection is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the April 2009 notice letter sent prior to the initial denial of the claims, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, the information and evidence that he was to provide, and the information and evidence that VA would attempt to obtain on his behalf.  In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits for the claimed disorders, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, which satisfied Dingess notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

In addition to the VCAA notice letter, the Veteran was provided with a copy of the rating decision, the Statement of the Case, and the Supplemental Statement of the Case, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered.  

Regarding VA's duty to assist in claims development, the Board notes that the claims file contains all available evidence pertinent to the claims.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of his responsibility to provide VA with any treatment records pertinent to the claims and the record contains sufficient evidence to make a decision on the claims.  The complete service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  There are no additional treatment records found in the Veteran's Virtual VA file.  

The Veteran has not been afforded a VA medical examination or medical opinion in connection with the claims adjudicated herein; however, no medical examination or medical opinion is needed in this case.  The Veteran's assertion that he had onychomycosis since his service in Vietnam is not consistent with other evidence, to include his own statements at service separation, and is not deemed credible.  Additionally, there is no competent evidence suggesting that onychomycosis and hypertension, which first manifested many years after service separation, are causally or etiologically related to the Veteran's period of active military service, to include presumed herbicide exposure.  The weight of the evidence is against finding in-service injury or disease relevant to the claimed disabilities.  The evidence also shows no continuous symptoms of hypertension since service or hypertension manifested to a compensable degree within one year of service separation.  The Veteran's claimed hypercholesterolemia is not a disability for VA compensation purposes.  As no medical examination or medical opinion would help substantiate the Veteran's claims, the Board does not find that any such development is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).
        
Neither the Veteran nor the representative has made the RO or the Board aware of any notice defect or any additional evidence relevant to the appeal that needs to be obtained.  Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The Board has thoroughly reviewed all of the evidence in this case.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996). 

In this case, the Veteran's claimed hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to that disability.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  As none of the other claimed disabilities adjudicated herein are listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply to those disabilities.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions; however, none of the Veteran's claimed disabilities are enumerated as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e). 

During the pendency of this appeal, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

A veteran is competent to describe symptoms that he or she experienced in service or at any time after service when the symptoms he or she perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d at 1372 (Fed. Cir. 2007).  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316   (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316   (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). 

A combat veteran is entitled to have his statements as to injuries he sustained in a combat setting accepted, under 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2012).  That law does not by itself, however, establish a basis for the grant of service-connected disability benefits.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability and whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996). 

In this case, the Board notes that the RO concluded that it was likely that the Veteran was in a hostile environment, to include being attacked by the Viet Cong daily, during his Vietnam service.  See November 2010 PTSD Stressor Decision.  However, the Veteran is not shown to be in receipt of any military citations indicative of combat service nor otherwise shown through available service records to have had combat service as contemplated by 38 U.S.C.A. § 1154(b).  There is further no allegation or evidence that the Veteran suffered from any injury or disease during service as a result of combat, as explained below.  Rather, the Veteran has asserted that presumed exposure to herbicide agents and/or exposure to other toxic chemicals, the damp living conditions, and/or a poor diet caused the claimed disabilities.  See August 2010 letter from the Veteran.  For these reasons, the Board concludes that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) is not applicable.


Service Connection for Onychomycosis

At the Board hearing, the Veteran asserted that he had a fungal condition on the right foot and toes while in Vietnam manifested by itching, discoloration, and thickness of the toenail but did not receive medical treatment during that time.  He stated that he has had the fungal condition since service and believes it was caused by the damp living conditions during service in Vietnam.  See October 2012 Board hearing transcript, pages 20-24. 

After a review of all the evidence, both lay and medical, the Board finds that no skin injury or disease or symptoms of onychomycosis were manifested during service.  The Veteran's service treatment records are absent of any complaint, finding, or treatment for onychomycosis or a skin condition affecting the foot.  On the August 1969 report of medical history completed by the Veteran at service separation, the Veteran checked "No" when asked if he then had or ever had had skin diseases.  He checked "No" when asked if he then had or ever had had any foot trouble.  He checked "No" when asked if he had any illness or injury other than those already noted on the form, if he had treated himself for illnesses other than minor colds, and if he had consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years.  

Thus, the Veteran's own statements at service separation denying any present or past problems involving the skin or feet are inconsistent with the more recent assertion at the Board hearing that he has had skin problems involving the right foot since service, which was first made decades after service and after filing a claim with VA for compensation disability benefits.  As the statements made by the Veteran at service separation were not likely influenced by the desire for pecuniary gain and more likely to describe accurately his physical state at that time, they are deemed more credible and of greater probative value. 

Post-service medical evidence also weighs against the credibility of the Veteran's assertion that he has had a fungal infection on the right foot during and since service.  In October 1999, the Veteran specifically denied having any skin changes and was noted by the treating medical provider to demonstrate no pigmented lesions of the skin when seeking medical treatment for another medical problem.  As the evidence is dated many years before the Veteran filed a claim with VA for disability compensation benefits and was generated during the course of seeking medical treatment, the Board finds it to be more credible and of greater probative value.

The Veteran's hearing testimony alleging that he has had a foot fungus since service is also inconsistent with other statements made by the Veteran since filing the claim.  Specifically, on the March 2009 VA Form 21-526, the Veteran indicated that the disability began in September 1992, which was many years after service.  Thus, as the Veteran has provided inconsistent statements regarding the onset of the disability since filing the claim with VA, and the assertion that he has had a foot fungus is inconsistent with other evidence of record, the Board does not find the assertion of symptoms since service to be credible, and affords it little probative value.  

The first evidence of onychomycosis contained in the record is in May 2000, many years after service.  The absence of post-service complaints, findings, or treatment for onychomycosis and/or skin problems involving the foot for many years after service is one factor that tends to weigh against a finding of onychomycosis during service or since service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service).  

The Board further finds that onychomycosis, which first manifested many years after service, was not caused by any in-service incident or event, including defoliant exposure during service.  As noted, onychomycosis is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and onychomycosis that develops many years later.  There is no competent medical evidence of record that has established a relationship between any current onychomycosis and active military service, to include presumed exposure to herbicide agents or defoliants, damp living conditions, or poor diet while stationed in Vietnam.  

The record further does not show in-service injury, disease, or symptoms of onychomycosis in service or for many years after service.  As such there is no factual basis for the Board to seek a medical nexus opinion, or upon which a medical professional could relate the Veteran's onychomycosis to service, as any purported direct nexus opinion would be based on a factually inaccurate assumption of chronic symptoms in service and symptoms since service or would be inconsistent with the scientific studies not establishing such a relationship; therefore, it would be of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  As such, direct service connection for onychomycosis is not established, and presumptive service connection for onymychosis may not be established on a presumptive basis as due to herbicide exposure.  38 C.F.R. 
§§ 3.307, 3.309.

Although the Veteran has asserted that various events and/or incidents in active service caused the onychomycosis, he is a lay person and does not have the requisite medical expertise to attribute any observable symptomatology to a specific diagnosis of onychomycosis or render a competent medical opinion regarding the relationship between the claimed disability that first manifested many years after service and active service.  Also, as explained above, the Veteran's assertion of having suffered from observable symptoms of fungal foot infection during his Vietnam service, which has continued since that time, is not deemed credible.  Consequently, the Veteran's purported opinion relating onychomycosis to active service is afforded no probative value.     

Thus, in summary, the weight of the evidence shows no skin injury, skin disease, or symptoms of onychomycosis in service and no nexus relationship between the Veteran's current onychomycosis and service, to include presumed Agent Orange exposure.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for onychomycosis must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for Hypertension

At the Board hearing, the Veteran testified that he was diagnosed with hypertension in the 1990s when he went to VA for a check-up.  He contends that hypertension is related to his Vietnam service, to include a poor diet.  See October 2012 Board hearing transcript, pages 25-28.  

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2012). 

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that no vascular injury, disease, or symptoms of hypertension were manifested during service.  Review of the Veteran's service treatment records shows that, while he was on active duty, his blood pressure readings were consistently within normal limits, to include at the August 1969 service separation examination (i.e., 120/80). Also, on the August 1969 service separation report of medical history, the Veteran checked "No" when asked if he then had or had ever had high or low blood pressure.  Thus, blood pressure readings throughout service are within normal limits and the Veteran does not contend that symptoms of hypertension began in service; therefore, the evidence does not indicate the presence of hypertension or chronic symptoms of hypertension during service.  

The Board next finds that the evidence shows that the Veteran did not continuously manifest symptoms of hypertension since service, including not to a degree of ten percent within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Review of the Veteran's post-service treatment records show that the Veteran first demonstrated an elevated blood pressure reading (i.e., 160/90) when undergoing a primary care consult at VA and transferring care from a private physician in August 2007, which is about 38 years after service.  Prior treatment records dated from 1999 to 2003 make no mention of elevated blood pressure readings or hypertension or show that the Veteran was taking any medication for high blood pressure.  

On the March 2009 VA Form 21-526, the Veteran wrote that he had had high blood pressure since the 1990s.  The Veteran is competent to report the onset of high blood pressure readings and there is no clear indication that the account is not credible despite the absence of any elevated blood pressure readings or any mention thereof in treatment records prior to 2007 and the general notation by the August 2007 VA primary care provider that the Veteran is a questionable historian.  Regardless, the evidence shows that hypertension did not manifest until many years after service.  The absence of post-service complaints or findings of high blood pressure until at least 1990 (i.e., more than two decades after service), is one factor that tends to weigh against a finding of hypertension in service or continuous symptoms after service separation.  See Buchanan, 451 F.3d at 1336; see also Maxson, 230 F.3d at 1333.  

The Board further notes that the Veteran does not contend that his hypertension began during the first post-service year, and the evidence does not show manifestations of hypertension to a degree of ten percent within one year of service separation.  Therefore, the Board finds that, because hypertension was not manifested to a degree of ten percent within one year of service separation, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309. 

The Board further finds that the weight of the evidence demonstrates that hypertension, which first manifested many years after service, was not caused by any in-service incident or event, including defoliant exposure during service.  As noted, hypertension is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide exposure.  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and hypertension that developed many years later such that hypertension was specifically excluded by regulation as a disease associated with herbicide exposure.  There is no competent evidence of record that has demonstrated a relationship between the current hypertension and active military service, to include in-service exposure to herbicide agents or defoliants or living conditions or poor diet while stationed in Vietnam.  Significantly, after noting an assessment of elevation of blood pressure, the August 2007 VA primary care physician wrote that the Veteran had agreed to weight loss and discontinuance of fried foods, which suggests that the Veteran's obesity and diet at that time and decades after service had a causative role in the diagnosis.  Although the Veteran has asserted that his in-service diet was poor and ultimately caused hypertension, the earliest evidence of  moderate obesity is noted in a post-service October 1999 treatment record.  The Veteran was described as "slender" at the time of the August 1969 service separation examination.  This evidence of post-service onset of contributory factors for hypertension further weighs against the Veteran's claim.   

The record does not show vascular injury or vascular disease in service, symptoms of hypertension in service, or continuous symptoms of hypertension since service.  As such there is no factual basis for the Board to seek an additional nexus opinion, or upon which a medical professional could relate the Veteran's hypertension to service, as any purported direct nexus opinion would be based on a factually inaccurate assumption of chronic and continuous symptoms and would be inconsistent with the scientific studies establishing the lack of such relationship.  See Reonal, 5 Vet. App. at 461; see also Bardwell, 24 Vet. App. at 40.  As such, direct service connection for hypertension is not established, and presumptive service connection for hypertension may not be established on a presumptive basis, including as due to herbicide exposure is not established.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran has asserted that various events and/or incidents in active service caused his hypertension, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between hypertension and active service.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had high blood pressure readings, hypertension refers to persistently high arterial blood pressure, as stated above.  Under VA regulation, hypertension is confirmed by readings taken two or more times on at least three different days reflecting diastolic blood pressure predominantly 90 mm or greater or systolic blood pressure predominantly 160 mm or greater with diastolic pressure less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Despite the Veteran's lay account that he has had high blood pressure since the 1990s, he has not presented evidence establishing that he had hypertension in the 1990s and there is no clinical documentation of hypertension until well over three decades after service.  In addition, while a medical opinion considers symptoms to help determine the dates of onset of hypertension, the opinion is not based primarily on the reported symptoms that are capable of lay observation.  Consequently, the Veteran's purported opinion relating hypertension to active service is afforded no probative value.     

Thus, in summary, the weight of the evidence demonstrates no vascular injury, vascular disease, or chronic symptoms of hypertension manifested in service; no symptoms of hypertension continuously manifested since service; hypertension was not manifested to a compensable degree within a year of service; and no nexus relationship between the Veteran's hypertension and service, to include presumed Agent Orange exposure.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for hypertension must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


Service Connection for Hypercholesterolemia

At the Board hearing, the Veteran asserted that he suffered from hypercholesterolemia due to his service in Vietnam.  On the VA Form 21-526 filed in March 2009, the Veteran reported that hypercholesterolemia began in the 1990s; however, the earliest diagnosis reflected in the record is in May 2000.  Regardless, the Veteran is not shown to suffer from hypercholesterolemia until many years after service.

Hypercholesterolemia is defined as "excessive cholesterol in the blood."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 899 (31st Ed. 2007).  Elevated cholesterol is a laboratory test result and not, in and of itself, a disability.  See 61 Fed. Reg. 20,440 (May 7, 1996); see also Martinak v. Nicholson, 
21 Vet. App. 447, 451 (2007) (Court lacks jurisdiction to review which disabilities the Secretary has chosen to include in the rating schedule).  Hypercholesterolemia is not shown to be reflective of a chronic, acquired disability for VA compensation purposes.  As such, disability benefits are not available for hypercholesterolemia.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypercholesterolemia, and the claim 

must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for onychomycosis, claimed as foot fungus, is denied.

Service connection for hypertension is denied.

Service connection for hypercholesterolemia is denied.


REMAND

Service Connection for Allergic Rhinitis

The issue of service connection for allergic rhinitis must be remanded for further evidentiary development.  When the Veteran entered active service in August 1967, the nose and sinuses were clinically evaluated as normal.  Also, on the August 1967 service induction report of medical history, the Veteran checked "No" when asked if he then had or ever had had a history of hay fever.  However, in November 1967, the Veteran underwent another medical examination and was noted to suffer from occasional hay fever requiring medication at that time.  In March 1969, the Veteran once presented for medical treatment with complaint of a runny nose, and the service medical examiner noted an impression of head cold.  On the August 1969 service separation report of medical history, the Veteran checked "Yes" when asked if he then had or ever had had hay fever.  In the portion of the report designated for the physician's summary and elaboration of all pertinent data, it is noted that the positive answer given by the Veteran was "found to be of no medical significance."  The August 1969 service separation examination shows no clinical evaluation of the nose or sinuses.      

At the Board hearing, the Veteran testified that he often had symptoms of allergic rhinitis during service, particularly during his service in Vietnam, but did not always seek medical treatment.  He told the undersigned that the in-service symptoms were chronic and year-round, rather than seasonal or weather-related.  He further asserted that he continued to have the allergy problems after service.  See October 2012 Board hearing transcript, pages 4-6, 10.
 
Upon review of the Veteran's post-service treatment records, the Board observes that a March 2000 treatment record shows that the Veteran was diagnosed with seasonal allergic rhinitis.  At that time, the Veteran told the medical provider that he had similar symptoms every year about that time and had used over the counter medication occasionally to treat the symptoms.  This is the earliest post-service evidence of allergic rhinitis found in the record.  Subsequent treatment records dated from May 2000 to April 2008 include assessments of seasonal allergies and allergic rhinitis.  

The Board notes that diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently. Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals. The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2012). 

In this case, it is not clear whether the Veteran's allergic rhinitis in service was merely seasonal and whether the currently diagnosed allergic rhinitis is the same disability or causally related to the disability manifested in service.  Therefore, the Board finds that a remand for a medical examination and medical opinion is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service Connection for an Acquired Psychiatric Disorder

This issue of service connection for an acquired psychiatric disorder must be remanded for further evidentiary development.  As stated above, the Veteran's exposure to attacks by the Viet Cong during his Vietnam service is sufficiently established by the record.  The Veteran's VA treatment records show that his VA primary care physician noted an assessment of depressive symptoms in August 2007; however, when the Veteran underwent a VA PTSD examination in January 2011, the VA PTSD examiner found that the Veteran had no Axis I psychiatric diagnosis.  The RO has denied the Veteran's service connection claims for PTSD and depression primarily on the basis of no current diagnosis of a psychiatric disability.  

At the Board hearing, the Veteran stated that he still had some depression, had been diagnosed with a psychiatric disorder, and had received treatment within the past year at the Salem VA Medical Center (VAMC).  The most recent VA treatment records contained in the claims file are dated in February 2009.  In light of the Veteran's hearing testimony, the Board finds that a remand is in order to obtain updated VA treatment records and to provide the Veteran with another medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Bell v. Derwinski, 2 Vet. App. 611, 612-13   (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issues of service connection for allergic rhinitis and service connection for an acquired psychiatric disability are REMANDED for the following actions:

1.  Obtain all treatment records pertaining to any medical and mental health treatment the Veteran has received through the Salem VAMC in Salem, Virginia, from February 2009 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. 
§ 3.159(e).

2.  Schedule the Veteran for a VA mental disorders examination for the claimed psychiatric disorder.  

All relevant documents (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed.  

Based on review of the record, the examiner should state, for each psychiatric diagnosis, whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current psychiatric disability was causally or etiologically related to the enemy attacks directed toward his unit during service.  

In rendering the opinion, the Veteran's exposure to attacks by the Viet Cong during his Vietnam service should be accepted as fact.    

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of aggravation as it is to find against it. 

Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   If the examiner cannot answer any question posed without resorting to speculation, the examiner should so state, and explain why that is so.

3.  Schedule the Veteran for a VA medical examination for the claimed allergic rhinitis.  

All relevant documents (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should confirm that the record was reviewed.  

Based on review of the record, the examiner should provide an opinion on the following: 

(1) Whether or not it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's symptoms of hay fever during service represented a seasonal and other acute allergic manifestation that subsided on the absence of or removal of the allergen.  

(2) If the examiner's opinion is that the in-service symptoms of hay faver do not represent seasonal or acute allergic manifestations, provide an opinion on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current allergic rhinitis is causally or etiologically related to symptomatology shown during service.  

In rendering the medical opinion, the examiner is asked to consider the November 1967 service examination, the March 1969 treatment for runny nose, the August 1969 service separation examination and report of medical history and the Veteran's testimony that the in-service symptoms were year round and not seasonal.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of aggravation as it is to find against it. 

Note:  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   If the examiner cannot answer any question posed without resorting to speculation, the examiner should so state, and explain why that is so.

4.  Thereafter, readjudicate the claims for service connection of allergic rhinitis and service connection for an acquired psychiatric disorder.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and the representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


